Citation Nr: 1446138	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-12 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Whether a clear and unmistakable error (CUE) occurred in the December 1975 rating decision in failing to grant entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer in September 2006 and at video-conference hearing before the undersigned Veterans Law Judge in August 2009; transcripts of both hearings are associated with the claims file.

Certain aspects of the above matter were remanded by the Board for further development in November 2009.  The matter again is before the Board.

At the time of the November 2009 determination, the issues of entitlement to service connection for otitis media; otitis externa; a perforated tympanic membrane, status post left tympanoplasty; and an acquired psychiatric disorder, to include schizoaffective disorder, posttraumatic stress disorder (PTSD), and a psychotic disorder, other than schizoaffective disorder, also were before the Board.  In a November 2010 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for chronic otitis externa and left tympanic perforation, left ear, as well as entitlement to service connection for major depressive disorder with psychotic features (claimed as acquired psychiatric disorder, to include PTSD, schizoaffective disorder, and a psychotic disorder, other than schizoaffective disorder), and assigned ratings and effective dates for these disorders.  The AMC also noted that the above grants represented complete grants of the ear and psychiatric issues.  

The Board concurs with the AMC that the above grants were complete grants of entitlement to all ear and psychiatric disorders diagnosed within the appellate time period.  As discussed in the Board's November 2009 determination, the Court held in Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) that when a claimant makes a claim, he is seeking entitlement to service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  By that same token, the labeling of the claims by laypersons as ones for "otitis media" or "PTSD" are less important than the actual diagnosed disabilities manifested during the appellate time period.  In light of the absence of diagnoses of PTSD, otitis media, or other related ear or psychiatric disorder (other than those discussed above) during the appellate time period and the Court's holding in Clemons, the Board concludes that the November 2010 rating decision constituted a complete grant as to the ear and psychiatric disorder claims on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)  As such, these issues are not before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in an April 2013 rating decision the RO denied entitlement to TDIU.  Later in April 2013, the Veteran submitted a statement indicating that he disagreed with the April 2013 decision denying his claim for individual unemployability.  Such a statement evidences a clear intent to continue his TDIU claim and expresses clear disagreement with the April 2013 rating decision.  The Veteran's April 2013 statement represents a timely notice of disagreement (NOD) to the April 2013 rating decision with respect to the TDIU issue.  The RO has not subsequently issued an SOC.  Based on the evidence described above, the Veteran should be provided with an SOC that addresses the issue of entitlement to TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the November 2009 Board determination referred the issue of whether there was clear and unmistakable error (CUE) in the December 1975 rating decision that denied entitlement to service connection for hypertension.  In a January 2012 rating decision, the RO found no CUE in the December 1975 rating decision that denied entitlement to service connection for hypertension.  In a June 2012 VA Form 646, the Veteran's representative specifically argued that, "the RO made a Clear Unmistakable Error (CUE) in the Rating Decision of November 20, 1975 in denying service connection for hypertension, in that the VA failed to consider the VA medical examination of August 6, 1975 which[] notes a diagnosis of hypertension with Blood Pressure (BP) readings of 140/104 and 140/100."  The Veteran, through his representative, clearly demonstrated an intent to continue his CUE claim and, by extension, disagreed with the January 2012 rating decision.  In context, the Board finds the June 2012 statement to represent a timely notice of disagreement of the January 2012 rating decision and, as an SOC addressing the issue of CUE in the December 1975 rating decision has not been issued, the Board must remand this claim.  See id.

Regrettably, such a determination regarding the CUE claim necessitates a remand of the Veteran's petition to reopen his claim for entitlement to service connection for hypertension based on the provision of new and material evidence.  As discussed in the November 2009 Board determination, the issue of whether new and material evidence has been received to reopen a claim for hypertension is inextricable intertwined with the issue of whether there was CUE in the December 1975 rating decision.  Thus, it must again be remanded to allow for the RO to further address the claim for CUE.  Adjudication of the CUE claim may impact the new and material evidence claim; thus, any adjudication of the new and material evidence claim by the Board at the present time would be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issues of entitlement to TDIU and whether there was CUE in the December 1975 rating decision that denied entitlement to service connection for hypertension.  The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to these issues.  The RO/AMC is free to undertake any additional development deemed necessary with respect to the issues.

2.  Thereafter, readjudicate the Veteran's petition to reopen his claim for entitlement to hypertension based on the provision of new and material evidence.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



